In the

     United States Court of Appeals
                 For the Seventh Circuit
                     ____________________ 
No. 17‐1673 
RICARDO SANCHEZ, 
                                                         Petitioner, 

                                v. 

JEFFERSON B. SESSIONS III, 
  Attorney General of the United States, 
                                                        Respondent. 
                     ____________________ 

               Motion to Stay Removal Ordered by the 
                  Board of Immigration Appeals. 
                         No. A205‐830‐444. 
                     ____________________ 

       SUBMITTED MAY 5, 2017 — DECIDED MAY 24, 2017 
                  ____________________ 

   Before BAUER, POSNER, and FLAUM, Circuit Judges. 
    POSNER, Circuit Judge. Before us is a petition for review of 
the refusal of the Board of Immigration Appeals to reopen its 
order  removing  (i.e.,  deporting)  the  petitioner,  Ricardo 
Sanchez, and a motion by the petitioner to stay his removal 
pending  a  definitive  ruling  on  his  petition,  and  finally  a 
statement  by  the  Department  of  Justice  opposing  both  the 
petition and the motion. 
2                                                         No. 17‐1673 


    An illegal immigrant, Sanchez conceded his removability 
at  a  hearing  before  an  immigration  judge,  but  applied  for 
cancellation  of  removal  for  nonpermanent  residents.  See  8 
U.S.C. § 1229b(b). To obtain that relief he had to show that he 
had been physically present in the United States for at least 
10 years and that during that period he was a person of good 
moral character. Id. He also had to establish that his removal 
would  result  in  “exceptional  and  extremely  unusual  hard‐
ship”  to  his  U.S.‐citizen  children.  Id.  (He  has  three  children, 
ages eight years, six years, and fifteen months, and lives with 
them and his wife, who also lacks legal‐resident status.) 
    He testified that he was the primary breadwinner for his 
family,  having  worked  at  the  same  pizza  restaurant  for  the 
past  eighteen  years,  and  that  he  feared  that  his  removal 
would  wreak  extreme  hardship  on  his  children  because  he 
wouldn’t  be  able  to  provide  for  his  family  with  the  wages 
that he would earn in Mexico. He admitted having been con‐
victed  four  times  in  the  past  sixteen  years  of  driving  under 
the  influence,  and  that  he  had  twice  violated  conditions  of 
his bond. 
     The  immigration  judge  concluded  that  because  of  the 
DUI  convictions  Sanchez  had  failed  to  demonstrate  good 
moral character. The immigration judge also concluded that 
Sanchez had failed to establish that his removal would result 
in  exceptional  and  extremely  unusual  hardship  for  his  chil‐
dren,  because  he  was  unable  to  answer  questions  about 
whether his family would follow him to Mexico. And so the 
immigration judge denied  the  application for cancellation of 
removal. 
  Sanchez  appealed  to  the  Board  of  Immigration  Appeals, 
which,  agreeing  with  the  immigration  judge,  dismissed  the 
No. 17‐1673                                                          3 


appeal. Sanchez filed a timely motion with the Board to reo‐
pen his appeal; represented by new counsel, he argued that 
his original counsel had failed to prepare him for his hearing 
before the immigration judge. As a result he had failed to tes‐
tify  that  his  two  older  children  are  native  English  speakers 
who  speak  little  Spanish;  that  his  third  child,  who  had  not 
yet  been  born  at  the  time  of  the  removal  hearing,  has  been 
diagnosed with delayed motor development, requiring three 
months of weekly physical therapy; and that he had filed tax 
returns for the preceding several years. Again the Board re‐
jected his appeal, precipitating the petition and motion now 
before us for resolution. 
    There  is  a  threshold  question  whether  this  court  has  ju‐
risdiction to review the denial of Sanchez’s motion to reopen, 
given that we would not have jurisdiction over the underly‐
ing  request  for  relief—cancellation  of  removal.  8  U.S.C. 
§ 1252(a)(2)(B)(i).  But  we  do  have  jurisdiction  to  review 
questions  of  law.  8  U.S.C.  §  1252(a)(2)(D).  And  in  Mata  v. 
Lynch,  135  S.  Ct.  2150,  2155  (2015),  the  Supreme  Court  said 
that  “whenever  the  Board  [of  Immigration  Appeals]  denies 
an alien’s statutory motion to reopen a removal case, courts 
have  jurisdiction  to  review  its  decision.”  And  the  First  Cir‐
cuit,  citing  Mata,  has  asserted  jurisdiction  over  a  motion  to 
reopen in a case where the petitioner, as in the present case, 
was seeking a form of discretionary relief (a waiver under 8 
U.S.C. § 1182(h)) from removal that would not otherwise be 
reviewable  by  the  court.  Mazariegos  v.  Lynch,  790  F.3d  280, 
285  (1st  Cir.  2015).  The  government  has  not  responded  to 
Sanchez’s invocation of Mata in the present case. 
   Assuming  as  we  do  that  we  have  jurisdiction  to  review 
the  Board’s  denial  of  Sanchez’s  motion  to  reopen,  we  shall 
4                                                         No. 17‐1673 


exercise it, and order Sanchez’s removal stayed pending our 
review  of  the  Board’s  denial  of  his  motion  for  reconsidera‐
tion.  The Board noted that Sanchez had  attached to his mo‐
tion new evidence in support of his ineffective‐assistance‐of‐
counsel claim, including affidavits from Sanchez and others, 
information about his U.S.‐citizen children, and records per‐
taining  to  his  criminal  history.  The  Board  concluded,  but 
without explanation, that none of the evidence “would have 
likely  altered  the  outcome  of  this  case  with  regard  to  the 
hardship  that  would  accrue  to  his  children.”  Although  the 
Board is not required “to write an exegesis on every conten‐
tion”  of  an  alien  fighting  removal,  a  blanket  rejection  of  all 
the alien’s evidence precludes meaningful review of its deci‐
sion.  Ji  Cheng  Ni  v.  Holder,  715  F.3d  620,  625–30  (7th  Cir. 
2013). 
    The  government  also  failed  to  respond  to  Sanchez’s  ar‐
gument that he and his family will suffer irreparable harm if 
he  is  removed  to  Mexico  before  his  petition  to  reopen  the 
removal proceeding is resolved. See Nken v. Holder, 556 U.S. 
418, 426 (2009). He is his family’s primary breadwinner, sup‐
porting his wife and their three young children. Sanchez ex‐
presses concern that he won’t be  able to support  his  family, 
who are expected to remain in Ohio, with whatever wage he 
can make in Mexico, and that his youngest son will be unable 
to  continue  with  the  therapy  he  needs  if  Sanchez’s  wife  is 
forced to go back to work to support the family. He further 
argues that his removal should not be a priority for the De‐
partment  of  Homeland  Security  because  the  decision  to  re‐
move him was not based on his criminal convictions. 
    Given the irreparable harm that Sanchez’s removal could 
inflict on his minor U.S.‐citizen children, we have decided to 
No. 17‐1673                                                          5 


stay  the  order  of  removal  until  we  rule  on  his  petition  for 
review of the decision of the Board of Immigration Appeals 
denying his motion to reopen. 
                                                        So ordered.